Citation Nr: 1402695	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran was scheduled to testify at a hearing before the Board on November 10, 2011.  An October 5, 2011 letter notified the Veteran of the date, time, and location of the hearing.  However, he did not appear for this hearing and has not provided a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2013) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1973 rating decision denied entitlement to service connection for a left shoulder disability and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period. 

2.  A September 2002 rating decision denied reopening the Veteran's claim for entitlement to service connection for a left shoulder disability.  The Veteran appealed the September 2002 rating decision. 

3.  A November 2005 Board decision denied a claim to reopen entitlement to service connection for a left shoulder disability, and the Veteran did not appeal the decision in a timely manner.
4.  Evidence received since the final November 2005 Board decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The March 1973 rating decision, which denied entitlement to service connection for a left shoulder disability is final.  38 U.S.C. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972), currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The November 2005 Board decision, which denied a claim to reopen entitlement to service connection for a left shoulder disability, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §20.1100 (2005 and 2013).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for a left shoulder disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a left shoulder disability.  This award represents a grant of the specific issue on appeal although the merits of the claim will be addressed further in the remand section.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran originally submitted an application for benefits in May 1972, which included a claim of service connection for a left shoulder disability.  In a March 1973 rating decision, the RO denied the claim.  The Veteran did not appeal the March 1973 rating decision in a timely manner, and no new and material evidence was submitted within the appeal period.  38 U.S.C. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972), currently 38 U.S.C.A. §  § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In February 1981, the Veteran submitted another claim of service connection for a left shoulder disability which was not adjudicated until the September 2002 rating decision.  In November 2001, the Veteran filed an application to reopen the claim.  By a September 2002 rating decision, the RO again denied the claim of service connection for a left shoulder disability because new and material evidence had not been submitted and the Veteran appealed the decision to the Board.  By a November 2005 decision, the Board denied the claim to reopen entitlement to service connection for a left shoulder disability and it was not appealed.  Thus, the November 2005 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §20.1100 (2005 and 2013).

In January 2009, the Veteran filed another claim to reopen service connection for a left shoulder disability.  A June 2009 rating decision denied the claim to reopen as new and material evidence had not been submitted.  The Veteran's appeal of this decision forms the basis of the present appeal.  At no time during the adjudication process has the RO reopened the claim and addressed the merits.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the March 1973 RO rating decision included: service treatment records; an August 1972 VA examination, VA treatment records, dated from March 1971 to September 1971; and an application for benefits.  The March 1973 rating decision denied entitlement to service connection for a left shoulder disability as the left shoulder condition claimed by the Veteran was not shown by the evidence of record.  

In the November 2005 Board decision, which denied the claim to reopen entitlement to service connection for a left shoulder disability, the Board considered the evidence, including the Veteran's testimony and concluded that the Veteran's own medical opinion was not a basis to reopen the claim and recent treatment of the left shoulder did not indicate any connection with service.  The evidence of record at the time of the November 2005 Board decision included, service treatment records; VA treatment records, dated from March 1993 to August 2002; private treatment records; and applications for benefits, testimony and statements from the Veteran.

New evidence added to the record since the November 2005 Board decision, consists of treatment records from VA Caribbean Healthcare System, dated May 2008 to March 2010.  Specifically, in a February 2010 VA treatment record, a magnetic resonance imaging report noted, among other issues, advanced osteoarthritic change of the acrominoclavicular joint with service joint capsular hypertrophy, marginal inferior projecting osteophytes, marginal erosion and subchondral cyst change with respect to the Veteran's left shoulder.  The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because the evidence shows that the Veteran currently has a left shoulder disability.  When the claim was denied by the RO on the merits in the March 1973 rating decision, the absence of a current disability was partially the reason the claim was denied.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4) (2013).  Accordingly, the claim of entitlement to service connection for a left shoulder disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been submitted, the claim to reopen entitlement to service connection for a left shoulder disability is granted.


REMAND

A remand is warranted for the claim of service connection for a left shoulder disability.  Given that the Board has found that the claim should be reopened, the AOJ must adjudicate the claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has yet to be afforded a VA examination for the claim, at least not since the August 1972 examination that was conducted in connection with the original claim.

In this case, the Veteran's service treatment records (STRs) referenced a left shoulder problem.  Specifically, an October 1966 STR stated that the Veteran complained of pain in his left shoulder.  Thus, an in-service injury, disease, or event is established by the evidence.  As discussed above, the more recent VA medical records reflect current evidence of a left shoulder disability.  Additionally, the Veteran has consistently maintained that his left shoulder problem began during service.  As there is at least an indication of a link between the Veteran's current left shoulder problems and his military service, the Board finds that a VA examination is warranted on remand.  See McLendon, 20 Vet. App. at 81.  In addition to identifying any current left shoulder disability, a medical opinion should be provided as to whether the Veteran has a left shoulder disability that had its clinical onset during, or is otherwise related to, his active military service.

The Board notes that service connection may generally be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  However, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Additionally, an October 2009 VA treatment record referenced that the Veteran sought treatment from the Cleveland Clinic Weston for a second opinion about his painful left shoulder.  Thus, the necessary authorization should be obtained from the Veteran and any additional records, from the Cleveland Clinic Weston, should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, the most recent VA treatment records associated with the claims file, from the VA Caribbean Healthcare System, are from March 2010.  Thus, on remand all VA treatment records should be obtained, from the VA Caribbean Healthcare System and any associated outpatient clinics, from March 2010 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the necessary authorization from the Veteran and then attempt to obtain any records from the Cleveland Clinic Weston.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

2.  Obtain all VA treatment records for the Veteran from the VA Caribbean Healthcare System and any associated outpatient clinics, dated from March 2010 to the present, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any left shoulder disability.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  As to any diagnosed left shoulder disability, the examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that the diagnosed left shoulder disability was present in service, was caused by service, is otherwise related to service, or manifested within one year of separation from service.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


